Citation Nr: 1810086	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  10-03 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an effective date prior to December 19, 2009 for the grant of entitlement to a total disability rating based on individual unemployability (TDIU).


ORDER

Entitlement to an effective date prior to December 19, 2009 for the grant of TDIU is granted.


FINDINGS OF FACT

1. The Veteran is presently service-connected for major depressive disorder, evaluated as 70 percent disabling from February 3, 2000 and as 50 percent disabling from October 2, 2017; degenerative changes to the thoracic spine, evaluated as 40 percent disabling from January 5, 2004, 20 percent disabling from July 31, 2015, and 10 percent disabling from October 13, 2017; and radiculopathy of the right lower extremity, evaluated as 10 percent disabling from March 4, 2010.  The combined disability rating was 80 percent from January 5, 2004, and is 60 percent from October 2, 2017. 

2.  Resolving all reasonable doubt in favor of the Veteran, he was unable to obtain or maintain gainful employment due to his service-connected disabilities prior to December 19, 2009. 


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to December 19, 2009, for the grant of TDIU have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 3.400, 4.16(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran performed active duty for training (ACDUTRA) from October 1986 to February 1987 and active military service from November 1987 to September 1988. He also performed other ACDUTRA and inactive duty training (INACDUTRA) at various times. 

This appeal arises to the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran's claims were remanded by the Board for additional development and/or consideration in September 2011. 

Multiple requests for a hearing before a member of the Board are of record, but in a September 2013 statement the Veteran's representative indicated that all hearing requests before the Board were withdrawn.

The Board denied the Veteran's claim in a July 2014 decision, which the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In an October 2015 Memorandum Decision, the Court vacated the Board's decision with respect to the above-listed issue and remanded the claim for further consideration.

Additional evidence was submitted by the Veteran following the above Memorandum Decision.  In an August 2016 statement, the Veteran's representative specifically waived consideration of this evidence by the agency or original jurisdiction (AOJ) in the first instance.  To the extent that additional evidence has been associated with the record since the last AOJ adjudication of the claim, the Board has found that such evidence was not relevant to the question of assigning an effective date prior to December 2009, as such evidence addressed only the Veteran's condition at various times after that date.  As such, the Board concluded that a remand for consideration of such evidence was not required.

As a result of the October 2015 Court remand, this case was again before the Board in November 2016.  After addressing the Court's concerns, the Board once again denied entitlement to an effective date prior to December 19, 2009.

The Veteran once again appealed to the Court.  In a July 2017 order, based on the Joint Motion to Remand (JMR), the Court vacated the November 2016 decision to the extent that it denied the Veteran entitlement to TDIU prior to December 19, 2009, and remanded the case back to the Board.  The JMR stipulated that the Board did not provide an adequate statement of reasons or bases for its decision.

Additional evidence was submitted by the Veteran following the July 2017 JMR.  In a December 2017 statement, the Veteran's representative specifically waived consideration of this evidence by the AOJ in the first instance.  Hence, the Board may consider that evidence in this here decision
    
TDIU BEFORE DECEMBER 19, 2009

The Veteran asserts that a TDIU rating is warranted in his case for the period prior to December 19, 2009, as he was unemployable due to service-connected disabilities before that date.  The Veteran is currently in receipt of TDIU, effective December 21, 2009.

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991).  In Faust v. West, 13 Vet. App. 342 (2000), the U.S. Court of Veterans Appeals (now the U.S. Court of Appeals for Veterans Claims) (Court) defined substantially gainful employment as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."

In Moore, the Court discussed the meaning of "substantially gainful employment." In this context, it noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Id. at 359.

VA will grant TDIU when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining a substantially gainful occupation consistent with education and occupational experience, without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).

Under the applicable regulations, TDIU may be granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the obtaining and maintaining of substantially gainful employment.  If there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more service connected disabilities, there must be at least one disability rated 40 percent or more, and sufficient additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a) (2017).
 
For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) Disabilities resulting from common etiology or a single accident; (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) Multiple injuries incurred in action; or (5) Multiple disabilities incurred as a prisoner of war.  Id. 

The Veteran is presently service-connected for major depressive disorder, evaluated as 70 percent disabling from February 3, 2000 and as 50 percent disabling from October 2, 2017; degenerative changes to the thoracic spine, evaluated as 40 percent disabling from January 5, 2004, 20 percent disabling from July 31, 2015, and 10 percent disabling from October 13, 2017; and radiculopathy of the right lower extremity, evaluated as 10 percent disabling from March 4, 2010.  The combined disability rating was 80 percent from January 5, 2004, and is 60 percent from October 2, 2017.

For the period prior to December 19, 2009, the Veteran meets the schedular criteria for consideration of TDIU, as he had only one disability rated at 70 percent ("60 percent or more").  38 C.F.R. § 4.16 (a) (2017).

In an April 2010 rating decision, the Veteran was granted entitlement to TDIU, effective December 21, 2009.  A notice of disagreement (NOD) was submitted in May 2010 with respect to the effective date assigned.  In June 2010, a statement of the case (SOC) was issued with respect to this issue.  The Veteran submitted a VA Form 9, substantive appeal to the Board, in July 2010.  The Veteran claims that an earlier effective date prior to December 19, 2009 should be assigned for the grant of entitlement to TDIU.  Specifically, the Veteran contends that the effective date for the grant of entitlement to TDIU should be at least January 5, 2004.

Of note, a September 2011 Board determination granted an earlier effective date of June 19, 1997, for the grant of entitlement to service connection for depression. Thereafter, the Board remanded the issue of entitlement to an earlier effective date for the grant of TDIU, which appears to reflect the view that the Veteran's initial claim for service connection for depression (or some later point in time) implicitly contained an attempt to obtain an appropriate rating for his disabilities as part of the initial adjudication of the claim, and that a TDIU could be awarded for some time period prior to the formal claim of December 2009, as recognized by the RO.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  As noted above, the Veteran's representative has since clarified the issue to be one for a grant of entitlement to TDIU from at least January 5, 2004.

There are several possible bases for an earlier effective date for a TDIU. The grant of TDIU is an award of increased disability compensation for purposes of assigning an effective date.  Dalton v. Nicholson, 21 Vet. App. 23 (2007); Wood v. Derwinski, 1 Vet. App. 367, 369 (1991).  The assignment of effective dates for increased evaluations is governed by 38 U.S.C. § 5110 and 38 C.F.R. § 3.400.

The Court and VA General Counsel have interpreted the laws and regulations pertaining to the effective date for an increase as follows: If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C. § 5110 (b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  In addition, it is possible that the claims file could contain a communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, including a report of VA examination or hospitalization, which could be considered an informal claim.  See 38 C.F.R. §§ 3.155(a), 3.157. 

Moreover, the regulation providing for a TDIU on a schedular basis uses the term "ratable" when indicating the appropriate ratings, suggesting that eligibility for an earlier effective date for a TDIU could be established by showing that a service- connected disability was, at a prior time, ratable at a higher level than it was actually rated.  See 38 C.F.R. § 4.16(a).  Such a scenario is present in the instant case.  Entitlement to TDIU was denied in a September 2006 rating decision on the basis that the Veteran did not meet the schedular requirements for TDIU.  Following the grant of an earlier effective date for the Veteran's service-connected major depressive disorder, the RO assigned a 30 percent rating prior to February 3, 2000, and 70 percent from February 3, 2000.  Thus, the Veteran clearly met the schedular requirements for TDIU for the period from January 5, 2004, from which the Veteran's attorney claims that a TDIU is warranted.  See 38 C.F.R. § 4.16. 

As such, in order to receive a total disability rating under § 4.16(a) prior to January 5, 2004, it must be determined that the Veteran's service-connected disabilities rendered him unemployable as of some prior date without regard to any impairment caused by nonservice-connected disabilities.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough; the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran was afforded a VA psychology assessment in February 1999.  The Veteran indicated that he had been fired from his last job due to alcohol-related lateness.  He stated that other jobs had ended because they were seasonal in nature or because he got bored with the job.  The Veteran reported one physical fight in the previous 5 years.  He denied any problems with anxiety or depression, but did acknowledge some paranoid thinking.  The assessment was adjustment disorder, not otherwise specified, and alcohol and cocaine abuse.  Possible work fields included forklift driver, cashier, and housekeeper.

The Veteran's April 1999 discharge document indicated Axis I diagnoses of adjustment disorder, not otherwise specified, and alcohol, cocaine, and tobacco abuse (in remission, other than the tobacco).  An Axis II diagnosis was adult antisocial behavior.  The GAF score was observed to be 55, both on hospital admission and on discharge.

In January 2000, the Veteran reported experiencing violent nightmares the past two years.  He experienced symptoms of depression, sleep problems, lack of enjoyment in spending time with friends, low energy, decreased concentration, loss of interest, crying spells, anxiety, and increased irritability.  On examination, the Veteran had good hygiene, was cooperative, had good eye contact, full and appropriate affect, disappointed mood, logical speech, no hallucination/delusions, fully oriented, and fair insight.  He denied suicidal or homicidal ideation.  The diagnosis was major depressive disorder, single, severe, without psychosis and his GAF score was 60.

In February 2000, the Veteran reported no change in his mood since the last appointment.  He continued to have disturbed sleep, decreased interest, poor energy, poor concentration, and poor appetite.  He denied suicidal or homicidal ideation. Examination was similar to that undertaken in January 2000. 

Later in February 2000, the Veteran reported being easily startled and had few activities.  He denied suicidal or homicidal ideation, but stated that he had wanted to kill someone. 

In January 2003, the Veteran was discharged from an outpatient treatment program following a positive alcohol Breathalyzer.  He was noted to have problems with anger control and appropriate socialization.  He had had difficulty interacting socially both with his peers and staff members.  At the time of discharge, the Veteran was performing at an employable level.

In February 2003, the Veteran again was hospitalized for alcohol dependence and cocaine dependence.  He also had an Axis II diagnosis of antisocial personality disorder.  His GAF was 21 at admittance, 31 at discharge, and a high GAF of 81 earlier that year.  The Veteran reported hearing voices and experiencing visual hallucinations that had occurred earlier in life and had reoccurred the previous two months.  He reported avoidance behavior, paranoid thoughts, and concentration problems.  He also described depression and nightmares.  He denied suicidal or homicidal ideation.  He denied a decreased desire to do things. 

In December 2003, the Veteran again was hospitalized for substance abuse and assigned a GAF score of 21.  The Veteran had anger management problems and difficulty dealing with stress. 

In February 2004, the Veteran underwent a VA examination for his thoracic spine. He stated that he was unemployed and spent most of his time at some friends watching television because he could not do "much of anything."  He had increased pain with all activities.  He had problems with sitting for more than 30 minutes, bending, and lifting more than 25 pounds. 

In March 2004, the Veteran's GAF score was 35.  He was diagnosed with posttraumatic stress disorder (PTSD) and substance abuse in early remission.  He described being involved in church and that his strong religious faith sustained him.  The Veteran was working daily from 10 p.m. to 7 a.m. 

The Veteran was hospitalized for substance dependence in August 2004.  His GAF score at discharge was 45.  On examination, he had a broad affect, was dressed appropriately, and had normal speech and thought processes.  There was a history of auditory or visual hallucinations, but they were not frequent.  The Veteran claimed to be able to tell the difference between reality and fantasy. 

In September 2004, the Veteran stated that he had been working at Walmart for the previous eight months.  He reported symptoms that were similar to his previous problems.  The diagnoses were depression, major, partial remission, and PTSD. 

During a January 2006 Board hearing for a PTSD claim, the Veteran discussed his psychiatric symptoms, which included nightmares, anger problems, anxiety, depression, and mood swings.  As to his back problems, the Veteran indicated that he would be unable to perform work that involved distance walking, heavy lifting, or extended sitting. 

The Veteran underwent a VA spine examination in September 2006.  The examiner indicated that the Veteran was significantly limited, as he was unable to perform repetitive motion testing of the spine.  The Veteran was able to work, but missed about half the time due to back problems. 

In September 2006, the Veteran reported that he would still fish, but had a general loss of interest in activities.  His speech was normal in rate and content, but had poor insight and judgment.  He denied suicidal and homicidal ideation.  He reported sleep problems, irritability, and concentration problems. 

In November 2006, the Veteran was seen for his antisocial personality disorder.  The treatment provider noted that the Veteran was involved in a residential rehabilitation treatment program (RRTP).  He indicated that he was trying to get a job and work on his anger and depression.  He also reported anxiety and paranoia. He denied suicidal ideation.  The treatment provider assigned a GAF score of 50. 

The Veteran graduated from the RRTP in December 2006 after successful completion of the program.  He had full-time stable employment at a restaurant and had established his own residence.  He had been working at the restaurant on a full-time basis since late July 2006, as a cook. 

In February 2007, the Veteran reported that his strengths included "loving, hard worker, honest, caring, spiritual" and that his weaknesses were "boredom, stress." The Veteran was currently unemployed and had left his prior job as a cook in a restaurant due to the stress of alcohol and drug use on the premises. 

The Veteran was afforded a VA psychiatric examination in June 2007.  He reported irritability due to pain in his right leg and a short temper, even though he was "an outgoing person. I talk to everybody."  He had sleep problems due to pain and nightmares.  He was depressed most of the time.  He used to enjoy fishing, but had not gone in the past few years.  He stated that he was more interested in companionship than sex.  He reported homicidal ideation, but no immediate intent. He was working part time and had worked full time 3 years previously as a general contractor.  He had attended 3 semesters of school at a community college, maintaining a 3.0 average.  He wanted to start back in school to study nursing. When not working, he sat at home and watched television, otherwise he did nothing.  On examination, the Veteran was casually groomed, fully cooperative, and affable.  Speech was somewhat pressured.  Thought processes were normal and there was no evidence of confusion.  Memory was grossly intact and the Veteran was fully oriented.  Insight was somewhat limited.  He denied suicidal ideation.  The examiner concluded that there was no evidence of current PTSD or depressive disorder.  The GAF score was 45.  The Veteran had evidence of a mood disorder, which seemed to be substance-related.  The examiner stated that the Veteran might have a nightmare disorder, but that it was mild in nature.  No impairment of social functioning, thought processing or communication was noted.  There was no evidence of other psychiatric disorder, other than a possible personality disorder. 

The Veteran was afforded a VA spine examination in September 2007.  He had last worked one year previously and had stopped because it required too much standing. On examination, there was evidence the Veteran was amplifying his symptoms throughout much of the examination, as he was able to get into and out of a chair without difficulty when not being examined.  He walked with a normal gait, but cried out in pain and reported discomfort on every attempted motion testing.  The examiner indicated that the Veteran would be limited in activities involving repetitive bending, lifting, standing, squatting, or running.  He had a gain in range of motion on repetitive testing.

The Veteran was afforded a VA psychiatric examination in September 2008.  He reported ongoing depression and nightmares.  He denied enjoyment of any activities and decreased libido.  He reported both suicidal and homicidal ideation, but denied any intent as to either.  He reported that he had last worked two and a half years ago and had been fired after five weeks for an altercation with a fellow employee in which the Veteran had tried to burn the other employee.  He currently was attending a technical college, with middling to poor grades.  He generally would not do much during the day, but would occasionally go for a drive or talk with people who were fishing.  He claimed to visit only with his mother.  On examination, the Veteran did not display any evidence of depression, but there was considerable anger.  Speech was normal and affect appropriate.  Thought processes and memory were intact and without evidence of confusion.  He did not report hallucinations and there was no evidence of delusions.  Insight was limited.  The diagnosis was depressive disorder, no otherwise specified, and the examiner assigned a GAF score of 55.  The examiner indicated that some problems were due to depression secondary to the Veteran's service-connected back disability; however, functioning was complicated by non-service connected Axis II problems.  The GAF score was based solely on the depression, which the examiner termed as fairly mild in nature.  There was no evidence that the depression in and of itself precluded employment or the performance of activities of daily living. 

In October 2008, the Veteran was continuing in school, but was missing a lot of classes and his grades were dropping.  He denied suicidal ideation, but thought that his depression was worse.  In January 2009, the Veteran stated that he had started a new semester at school and was hoping it would go better than the previous semester.

In November 2009, the Veteran reported that he had "lots of friends" and that his friends were supportive of his sobriety.  He preferred interacting with small groups of friends, rather than a large group.  He reported ongoing depression and indicated that a past history of suicidal ideation lasted for only a short time.  He denied any current suicidal or homicidal ideation.  He reported having a good relationship with his siblings, but that his relationship with his mother was "artificial" because she was in denial about the Veteran's troubled childhood.  The Veteran reported that his strengths were, "helping people, sharing information with people, open[ing] up to others, trusting, and car[ing] about others."  The Veteran stated that there were numerous activities in which he enjoyed doing.  His favorite activity was fishing, but he also enjoyed darts, shuffle board, bike riding, weight lifting, card games, and board games. The Veteran's faith played an important role in his life, but he did not regularly attend church. 

In his December 2009 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, the Veteran reported that he had worked for about a year in 1990 as a cook at Red Lobster, for about three months in 1994 as a cook for Olive Garden, for about five months in 2004 as a custodian for Walmart, and for about four months in 2006 and 2007 as a cook for Juanita's Bar and Grill.  He claimed to have worked about 20 hours per week at Juanita's and lost three days due to illness.  He had worked 35 hours per week at Walmart and lost six days due to illness.  In a subsequently filed VA Form 21-4192, the Veteran indicated that he had worked at Juanita's from July 2006 to November 2006 and had earned $2,416.56.

The Veteran was afforded a VA spine examination in March 2010.  The Veteran reported that he had not worked since 2006, and his last job was as a janitor at Walmart.  The Veteran stated that his back pain and radiating symptoms were aggravated by sitting for over an hour or walking 400 to 500 yards.  The Veteran appeared to exaggerate his symptoms slightly on examination, but his back problems would likely prevent any type of physical work involving lifting or significant standing, bending, or walking.  He also would have difficulty with sedentary employment that would involve prolonged sitting. 

He also was afforded a VA psychiatric examination in March 2010.  The Veteran reported increased anger problems.  He lived with his mother, brother, and brother's girlfriend, but would stay in his room unless he had to go to the VA.  His brothers would sometimes visit and try to get him to go somewhere with them, but he would generally decline.  The examiner noted the contradiction in the November 2009 evaluation, in which the Veteran reported having lots of friends who were supportive of him.  He described frequent crying episodes.  He last worked 2 years previously as a cook in a restaurant, but had left after two months and "I left because I didn't want to kill them."  The Veteran described becoming highly agitated by the actions of his co-workers.  Prior to the job as a cook, he had worked at Walmart for five months, but was terminated after an altercation with a co-worker.  On examination, the Veteran was casually groomed, cooperative, had good eye contact, normal thought processes, was fully oriented, had no evidence of delusions or hallucinations, and had poor insight and judgment.  He described both suicidal and homicidal ideation, but without plan or intent as to each.  The diagnosis was depressive disorder, not otherwise specified, with a GAF score of 61.

In support of his claim, the Veteran provided a March 2010 private Vocational Assessment.  The examining consultant discussed the Veteran's employment and medical histories.  The Veteran reported that he had been living with his mother for the previous four months and denied having been married or having children, although the consultant noted that the file indicated that the Veteran did have a daughter.  The consultant also discussed inconsistencies as to the Veteran's reports of having served in the Navy, whereas he actually served in the Army.  He reported recurrent nightmares, suicidal/homicidal thoughts, daily episodes of crying, and anger at the event and treatment by his providers thereafter.  The consultant observed that the Veteran's primary disabilities were low back and psychiatric disorders with symptoms including sleep deprivation, nightmares, anger, difficulty with social situations, chronic back pain, and limited ambulation ability.  As a result of these symptoms, the Veteran was unable to secure or follow substantially gainful employment from November 2004.  Currently, he lived a very sheltered existence, with little socializing or physical activity.  The part-time employment after 2004 did not provide income over the poverty level.  The consultant indicated that he was aware of diagnoses of psychiatric conditions other than his service-connected condition, but "it is impossible to determine which psychiatric symptoms are attributable to the service-connected depression and which psychiatric symptoms are attributable to his non service connected conditions."  As such, the consultant opined that the Veteran was unable to secure or follow a substantially gainful occupation due to his psychiatric conditions as a whole and his service-connected thoracic spine condition.

In a July 2010 statement, the Veteran's representative argued that an effective date for TDIU of December 5, 2007, was warranted, as this was the effective date of his service-connected depression.

The Veteran was afforded a VA examination in June 2012.  The examiner noted review of the claims file.  The examiner noted a diagnosis of depressive disorder, not otherwise specified, and a GAF score of 48.  The examiner indicated that the assigned GAF score was based on the Veteran's service-connected depression and did not take into account his non-service connected personality disorder.  The examiner indicated that the Veteran's psychiatric symptoms resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation. The Veteran indicated that he had lived with his girlfriend on and off for the previous three years.  Currently he was living with her and her nine-year old son. He had never been married, but had six children.  He typically did not have friends, with the exception of his brother.  He indicated that he "does not do anything anymore."  The Veteran acknowledged that he engaged in some yard work. The Veteran reported that in the past he had shot four people, with the intention of killing them.  The Veteran's symptoms included depressed mood, anxiety, irritability, chronic sleep impairment, and difficulty in establishing and maintaining effective work and social relationships.

The June 2012 VA examiner also provided a separate medical opinion in June 2012. The examiner noted review of the claims file.  She noted that the Veteran had received multiple conflicting diagnoses over the previous 14 years.  After interviewing the Veteran and reviewing the records, the opinion provider concluded that the only diagnosis that could be substantiated was depressive disorder secondary to a back injury.  His non-service connected personality disorder was a significantly confounding factor in his evaluation.  In addition, records alluded to suspicion of malingering or misrepresentation on the Veteran's part.  During the current interview, the Veteran had been somewhat inconsistent in the information presented.  There was no evidence of a current psychotic disorder and the opinion provider noted that the time periods when a psychotic disorder was documented in the records corresponded to periods of substance abuse and diagnosed substance-induced mood disorder.  The Veteran's depression contributed to his long history of problems with anger, aggression, and interacting with others.  His problems with anger would make sustaining employment difficult and he would need to be employed in a setting where he would not have to interact with others.

In a July 2012 addendum, a VA psychologist who had co-signed the June 2012 VA medical opinion stated that the symptoms associated with the service-connected depression disability were depressed mood, anxiety, sleep impairment, and some social withdrawal.  "Any other symptoms reported by the veteran as noted in [the June 2012 VA examination report] are believed to be encompassed by non-service connected problems, such as his personality disorder and substance dependence. The GAF that was provided was based on his symptoms of depression impacting his social functioning, work functioning, and ability to cope.  Symptoms of depression do not preclude the veteran from being able to work.  He has problem-solving skills, and he may be best suited for work-tasks that do not involve significant stress or responsibilities."

In March 2013, the Veteran reported that he had recently moved out of the apartment that he had been sharing with his latest girlfriend.  The treatment provider encouraged him to identify what he was looking for in a mate and write down the desired qualities, as well as what he offered as a mate.  In April 2013, the Veteran reported that his psychiatric symptoms were worsening.  In June 2013, the Veteran's GAF score was 61.

The Veteran was afforded another VA psychiatric examination in June 2013.  The examiner noted a diagnosis of depression not otherwise specified (NOS) and a GAF score of 65.  The examiner indicated that the Veteran psychiatric symptoms resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The examiner noted review of the claims file.  The Veteran was in a two-year long relationship. They had met through family members.  They did argue at times.  He spent his spare time fishing and at home.  The Veteran stated that he had last worked eight years ago and had been fired for not following his supervisor's orders.  The Veteran reported depression four to five days out of the week, due to his limited activities and abilities as a result of his service-connected back problems.  He denied suicidal ideation.  The Veteran's symptoms included depressed mood, but no other noted problems. 

A June 2013 VA aid and attendance examination indicated that the Veteran could perform all activities of daily living.  He used a cane for ambulation and could walk between a half mile and one mile.  In another portion of the examination, however, the examiner stated that the Veteran could walk the length of one football field carrying a gallon of milk.  He could stand for short periods of time and could drive himself to appointments without assistance, but was unable to bend or squat. 

A June 2013 VA spine examination indicated that the Veteran could walk the length of a football field, stand for five minutes, sit for 20 minutes, and lift a gallon of milk.  He claimed to be unable to do yard work, manual labor requiring lifting, activities involving extended standing, or bending or squatting activities.  Sedentary work was unaffected, as long as the Veteran was able to reposition himself. 

In support of his claim, the Veteran submitted statements from his then-fiancée dated in May 2013 and June 2013.  She related that the Veteran that he had been depressed for the three years she had known him.  Sometimes, the Veteran would go fishing or shoot pool, but most of the time he would sit in his room with the television off and the door closed.  He did not like company or intimate relationships.  She reported that she had to do a lot of things for him, from dressing him to cooking and shopping for him, as he was in a great deal of pain daily. 

The Veteran again sought in-patient treatment for substance abuse in November 2013.  At the time of admission, his GAF score was 21, although the score was attributed solely to Axis I diagnoses of substance abuse and not to a service-connected psychiatric disorder.  The Veteran reported that in 2011 he had moved in with a woman, with problematic consequences for his sobriety.  He also indicated that his strengths included that he was a "people person" and that he enjoyed helping others.

In a December 2013 statement, the Veteran's representative argued that the opinion of the March 2010 vocational expert was competent and more probative than the opinions of the non-vocational experts with respect to the Veteran's unemployability.

Following the above-referenced Memorandum Decision, the Veteran submitted a July 2016 Employability Evaluation in support of his claim.  The Veteran was noted to have been unavailable for an interview and the evaluation was based on the information contained in the claims file.  The evaluator stated, "[i]n review of the file it is evident that by 2003 [the Veteran] was having significant depressive symptoms including disruptive sleep accompanied by nightmares, decreased interest in pleasurable activities, low energy, difficulty with concentration, decreased appetite, irritable and argumentative behaviors, anxiety and fear of losing control.  In regards to symptoms from back pain, it is documented in September of 2006 that [the Veteran] was missing half his time at work due to pain in the back, which causes limited mobility."  

The evaluator discussed multiple treatment records and other evidence included in the claims file.  The evaluator indicated that the claims file illustrated that the Veteran, "has worked primarily as short order cook and a dishwasher, continually losing or quitting jobs due to chronic absenteeism, argumentative and aggressive behaviors, and fear of killing his coworkers."  The evaluator concurred with the conclusions of the March 2010 vocational assessment that, "it is difficult to separate the symptoms of the [V]eteran's major depressive disorder from the symptoms of his non-service connected psychiatric conditions included posttraumatic stress disorder, schizophrenia, substance abuse and personality disorder.  Because of the overlap of his various psychiatric symptoms and the totality of his vocational picture as outlined above, it is clear that he is unable to secure or follow a substantial gainful occupation since 2004 due to his service-connected disabilities." 

The rationale for that conclusion included the fact that the Veteran had held numerous jobs over the years, but had been unable to maintain employment for any length of time, and that the symptoms of his service-connected disabilities, "would not be tolerated in a competitive environment.  Aggressive behaviors alone would be reason for immediate termination, and chronic absenteeism as noted in the file would be well above the average based on Department of Labor statistics.  These psychological symptoms in and of themselves would preclude competitive employment."  In support of that assertion, the evaluator cited to the July 2012 VA psychiatric examination report that noted symptoms of depressed mood, anxiety, sleep impairment and social withdrawal, as well as difficulty in establishing and maintaining effective work and social relationships and irritability.  These problems would make it extremely difficult to work alongside others without conflict and completing work tasks in a timely manner would be difficult due to concentration problems.

Moreover, the evaluator found that the Veteran "would have no transferable skills to sedentary work based on his vocational history and, given his extensive psychological symptoms, he could not even perform sedentary unskilled work."  The evaluator noted that sedentary work involved lifting, carrying, or pulling up to 10 pounds occasionally or a negligible weight frequently, as well as up to an occasional amount of standing or walking. 

The evaluator ultimately concluded that, "Based on all of the above it is my professional opinion that it is more likely than not [the Veteran] has been unable to secure and follow substantial gainful employment since 2004 because of his service-connected disabilities.  Given the progression of the record it is quite likely with a reasonable degree of certainty that this unemployability dated back to the time of his discharge from the service."

After the last Board denial and Court remand, the Veteran submitted a December 2017 opinion by a psychologist regarding his TDIU claim.  The psychologist stated that she has reviewed the Veteran's claims file consisting of approximately seven thousand pages.  The examiner acknowledged that this was a complicated case with divergent opinions from various medical professionals, who disagreed on the Veteran's appropriate psychiatric diagnosis and the severity of his functional impairments stemming from his service-connected disabilities.  The examiner opined that the Veteran attempted to work at several points after separating from service, but was unable to maintain each position due to his psychiatric disability, and was fired or let go in each instance due to his inability to follow instruction and get along with his coworkers.  The examiner opined that the Veteran was at least as likely as not unable to follow a substantially gainful occupation on a consistent, regular basis since at least November 2004, the date of his last full-time job, and that he continued to be unemployable solely due to his service-connected conditions. 

The examiner enumerated the many instances of the Veteran's poor occupational adjustment as well as mood swings caused by back pain and psychiatric issues.  She noted that the Veteran was fired from work regularly for not paying attention to instruction and detail, missing work, and for fighting with and threatening co-workers.  He also exhibited physical limitations due to back issues.  The examiner noted that given the continuity of the medical records, the progression in the Veteran's service-connected disabilities shows that the disabilities rendered him incapable of performing any work in the national economy since at least 2004.  The amount of work the Veteran missed was significantly higher than the national absenteeism average, and the Veteran complained of chronic back pain due to which he missed work.  The examiner stated that, based on his work history, the Veteran had no transferable skills that would allow him to obtain sedentary work, and that given his extensive psychological symptoms, he would not even be able to perform sedentary unskilled work.  She stated that the Veteran's psychological symptoms would make it extremely difficult for him to work alongside others without conflict, as evidenced by his work history, and would make it difficult to concentrate on completing work tasks in a timely and acceptable manner.  The examiner finally opined that the Veteran was precluded from working due to the limitations arising from his service-connected disabilities since 2004, despite any medical opinions to the contrary.      

New VA examinations and medical treatment records were also associated with the Veteran's file, but they all concerned his medical and mental state in 2017, not prior to December 2009, and are therefore not relevant to the issue before the Board.  As such, the Board will not discuss them. 
 
The ultimate question at issue in this case is whether the Veteran's service-connected disabilities, alone, rendered him incapable of securing or maintaining substantially gainful employment prior to December 19, 2009.  Based on consideration of the entire claims file, the Board concludes that they did.

With respect to depression, the 70 percent disability rating alone demonstrates that the Veteran has "occupational and social impairment, with deficiencies in most areas, such as work" due to his psychiatric disability.  38 C.F.R. § 4.130 (2017). Moreover, the various medical professionals have noted significant occupational and social impairment due to depression.  The Veteran's tendency to isolate himself, his anger issues and anxiety, and decreased reliability and productivity suggest interference with occupational functioning.  The question is whether the occupational impairments due to depression, together with the occupational impairments caused by the Veteran's service-connected physical disabilities, prevent the Veteran from obtaining or maintaining substantially gainful employment.

To sum up, the VA psychology assessment in February 1999 noted that the Veteran had been fired from his last job due to alcohol-related lateness, and that the other jobs had ended because they were seasonal in nature or because the Veteran got bored with the job.  In January 2003, the Veteran was discharged from an outpatient treatment program and was noted to be performing at an employable level.  The September 2006 VA spine examiner indicated that the Veteran was significantly limited, and was able to work, but missed about half the time due to back problems.  During a September 2007 examination, the Veteran that he had last worked one year previously and had stopped because it required too much standing, and the examiner indicated that the Veteran would be limited in activities involving repetitive bending, lifting, standing, squatting, or running.  The September 2008 examiner opined that there was no evidence that the depression in and of itself precluded employment. 

The March 2010 examiner opined that the Veteran's back problems would likely prevent any type of physical work involving lifting or significant standing, bending, or walking, and he also would have difficulty with sedentary employment that would involve prolonged sitting.  The March 2010 consultant observed that the Veteran's back and psychiatric disorders and their symptoms made the Veteran unable to secure or follow substantially gainful employment from November 2004.  The June 2012 VA examiner stated that the Veteran's problems with anger would make sustaining employment difficult, and he would need to be employed in a setting where he would not have to interact with others.  A July 2012 addendum stated that the Veteran's symptoms of depression did not preclude the Veteran from being able to work.  The June 2013 VA psychiatric examiner indicated that the Veteran psychiatric symptoms resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  

The Veteran's previous work experience appears to exclusively involve manual labor, and specifically working as a short order cook, a dishwasher, and a janitor.        The Veteran has been judged by a private examiner as no longer able to perform manual or service industry work, as he can no longer perform many of the functions necessary for such employment due to his depression and back issues.  See December 2017 private opinion.   The Board acknowledges that the June 2013 VA spine examiner indicated that the Veteran's sedentary work ability was unaffected, as long as the Veteran was able to reposition himself.  However, according to his service separation form, the Veteran graduated from high school, and presumably that was his highest level of education (there is indication that he took some college classes on and off throughout the years, but there is no indication that he finished any of them, or completed any degrees).  There is no indication in the record that the Veteran had the training, education, or experience that would render him able to maintain sedentary office employment, or that he is able to complete such training. 

In addition, the March 2010 VA examiner opined that the Veteran's back problems would likely prevent any type of physical work involving lifting or significant standing, bending, or walking, and that he also would have difficulty with sedentary employment that would involve prolonged sitting.  It is difficult to imagine sedentary employment, skilled or unskilled, which does not involve prolonged sitting.  The July 2016 private examiner opined that the Veteran "would have no transferable skills to sedentary work based on his vocational history and, given his extensive psychological symptoms, he could not even perform sedentary unskilled work."  In essence, multiple opinions of multiple medical examiners relate that the Veteran cannot realistically perform physical labor or sedentary labor.   

It is also important to note the severity of the Veteran's psychiatric symptoms as he relates to his co-workers.  Time and time again, the Veteran was noted in medical records and examinations to have anger issues, lack of appropriate socialization, homicidal ideation, and the desire to kill someone (February 2000, January 2003, June 2007, September 2008, March 2010).  He was fired from at least one of his jobs for fighting with another employee and trying to burn that person (September 2008).  The June 2012 VA examiner opined that the Veteran's anger problems would make sustaining employment difficult and he would need to be employed in a setting where he would not have to interact with others.  The July 2016 evaluator stated that the Veteran "has worked primarily as short order cook and a dishwasher, continually losing or quitting jobs due to chronic absenteeism, argumentative and aggressive behaviors, and fear of killing his coworkers."  These symptoms weigh heavily on the side of the Veteran being unable to work around others.      

The Board finds the December 2017 opinion to be most persuasive, and to be the most competent and probative opinion in this case.  The examiner considered all the evidence of record, provided a thorough rationale for her conclusion, reconciled all the previous contradictory opinions, and added the weight of medical knowledge which adds to the probative value.   

It is important to note that there is no indication in the record that the VA medical officer is somehow more qualified to opine as to the nature and etiology of the Veteran's psychiatric disorder than the private psychiatrist or psychologist.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993); and Chisem v. Brown, 4 Vet. App. 169 (1993) (noting that there is no "treating physician rule" requiring the Board to give additional evidentiary weight to opinions of doctors who have evaluated or treated the Veteran over time, but it is permissible for the Board to bear this length of treatment in mind when considering just how familiar with the Veteran's condition the clinician may be).

In sum, the Board finds that the Veteran was unable to secure and maintain substantially gainful employment prior to December 2009.  The Veteran has a high school education and no specialized training which would allow him to find a sedentary job which would accommodate both his physical and psychological disabilities.  The Board resolves reasonable doubt in favor of the Veteran that his education, work experience, and employment history, combined with his depression symptoms and back disability, preclude securing or following a substantially gainful occupation. Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.340 (2017).

Accordingly, the Board finds that TDIU is warranted for the period prior to December 19, 2009.  Fenderson v. West, 12 Vet. App. 119 (1999).

As the evidence is at least evenly balanced as to whether the Veteran was unable to secure or follow substantially gainful employment due to his service-connected depression and back disability, the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, warranting entitlement to TDIU.  38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals


ATTORNEY FOR THE BOARD	A. Lech, Counsel 

Copy mailed to: Robert V. Chisholm, Attorney
Department of Veterans Affairs


